-   .




        Honorable Roberts. Calvert      .-Opinion No. s-164
        Comptroller of Public Accounts~
        Capitol Station                  Re: Interpretatfon~of Chapter
        Austin, Texas                  .a'   293; Acts of the-54th'Leg-
                                             is-Sature,1955 (Article-
                                             717j, V.C.S.). ,as to,.fac-
                                             ,similesignatures on public
        pear Mr. Calvert:                    securities.
                 Yotir recentrequest for an opinion of this office
        poses the ~following,questions:-
                 1.~ Is a cltg,‘town or villageincluded with-
                     in,thenpermiss$ve~terms ~of..Chapter
                                                        293,
                    ~Aets of the 5~th~Leglsliiture',
                                                   1955 (Art.
                     7173,yVernon+s Civil Statntes)?~
                 2.   Do Section 2~and the Caption of the Act
                      conform soas. to pergtit.~.the manual signa-
                      ture~~on.&zq,uritiesby onlpthe Camp-
                      ltroller-of,
                                 Public Accounts--uherethe
                      Comptroller ts required to register the
                      bonds?,
                 Your firsfl.questionis .determinedbg the provisions
        of Section 1 of Chapter.295, which-readyas follous:
                     'The term 'public securities' as used
                 herein, shall mean bonds,,notes-or other ob-
                 ligations for thetpayment of-inonegissued.by
                 this State, by its political subdivisions, or
                 by anP department, ~agencgor other instrumen-
                 tality of'thl.sState or of any of its pollti-
                 cal subdivisions."
                 The question as to.whether a city is a political
        subdivision, agency, or instrumentality of the State has been
        considered by the courts of Texas on a number of occasions.
        In City of Aransas Pass v. Reelin& 112 Tex. 339, 247 S.W.
        818,820 (1923), we find the following:
                                                                 .   -


Hon. Robert S. Calvert, page 2 (s-164)



             "Cities or counties furnish convenient.
         and~appropriate agencleh through which thG
         State,may,perform duties resting on the State,
        'in the performance of which the cities or
         counties have~a special Interest. The use
         of cities or counties as agents of the,State
         in the dlsoharge of the State's duties iS in
         no wise inhibited by the.Constitution in Sec-
        ~.tion 51 of Article 3 . . . (citing cases);"
         In City of Abllene v. State, 113 S.W. id 631,633
(Tex.Clv.App,.,937; error dism.), we find the emphatic state-
ment:
            nCounties;z.citiesand to.unsare mu&zips1
        corporatlon.jii.,Const. art. Xl'; They.,aPepo-
        ~.l~tlcal.subdiv~~ions of the St&e.   Id. Cor-
        poration of San.Felipe De Austin-v. State of
        Texas., 111 Tex.,108; 229 S.W. 845.".
                       : ..;
            exati..NtitionalQuard ~Armory.Board,v.'&Craw, 132
             .,SijL28 627,638(1?39); the ~cotirtsaid:.
             "The State has ,a vital Interest ltiIts
        c$$$.M3; fin .4tti
                         governmental cepacity a city
        ~is.a:political.~..subdivision
                                     of the state/and
        :'in~,'arany~.instances
                           is considered as an agent
        of the state;-and the state may use such
        agtint,lnthe disdharge~of its,duties . . ;
        (~cltiw
            _. cases) .,"
                  the cases: Bx~mrte Ernest, 136 S.W. 2d
       ~..,See~~.also
595,597 (T~iCrim. 1940);.*HarrisCounts Drainage Dist.~Ro. I.2
v. City of Roiiston,35~S.W. 26 118 (Tex.Comm.App. 1931).
         Thus, the f&s&lle    signature biil is applicable to
the securities .issued by cities, towns, and villages.
         'Asp$0 your,&okd   question, .the caption of the bill
reads, l.n;p&rt:~
             11   . authorizing the execution of public
         sec&lties.by means of engraved, imprinted,
         lithographed or otherwise-re
         slgqature of all signatures p"e~~~~"~$~%$ed
         for ,e%eention,authentication, ,certificationor
         ,etidor$zment
                     of,such securities.. e .'I,
-   .



        Hon. Robert~S. Calvert, page 3 (s-164)


                 The body of the bill reads, in part:

                     "All public securities which hereafter
                 may be issued . . . may be executed with an
                 engraved, imprinted, lithographed, or other-
                 wise reproduced facsimile of any signature
                 required or permitted to be recorded ~there-
                 onin the execution, authentication, certi-
                 fication, or endorsement of such securities
                 . . . provided, however, that at least one
                 signature required to be placed thereon
                 shall be manually subscri,bed;and provided
                 that as to public securities required to be
                 registered by the Comptroller of-Public Ac-
                 countes of the State of&Texas, only his sig-
                 nature (or that of a deputy . . .) shall be
                 required to be manually subscribed to such
                 publFc securities."

                  Section 35, Article III of the Texas Constitution,
         provides.that "if any subject shall be embraced in an act,
         which shall not be expressed In the title, such act shall
         be void only as to so much thereof, as shall not be so ex-
         pressed." Since the subject expressed in the caption of
         Chapter 293 is limited to signatures reaulred for the exe-
         cution, authentlca'tlon,certification or endorsement of the
        eecurlties, the act is void insofar as it purports  to au-
         thorize manual signature by only the Comptroller on securi-
         ties for which is signature is not reauired for one of these
         purposes.

                  It is, therefore, necessary to determine if the
        Comptroller's signature Is required for the "execution, au-
        thentication, certification or endorsement" of such securi-
        ties. As to cities, the Comptroller's signature is required
        to be placed upon the bond by the provisions of Article 711,
        V.C.S. As to all other agencies, subdivisions and departments,
        we are governed by the provisions of Articles 4361 and 4362,
        V.C.S., which provide that the Comptroller shall keep suitable
        books 8s~ a "bond register" and issue "certificates of regis-
        tration" of bonds.
                                                                     .   -




    Hon. Robert W. Calvert, page 4 (s-164)

            The issuing agency has the coo   tooz,;;e;b&ig    g'o
    and contentsof the bonds It issues
    datory) and normally requires the Comptroller's execution of a
    certificate of registration before the bonds are issued by de-
    livery and .therebybecome obligatory. Such certificate is
    normally in substantially the,following.form:.   ,

              "I hereby certify that~there is on file in my
             office a dertificate'of the Attorney,Gez&eral
              of ~theState of Texas, to the ~effectthat this,
             bond has beenexamined'~,byhim as required.by
              law, and that he finds that it has been is-
              sured in conformitg.uith the Constitution and
              lawsof the State.oP Texas and that,it is a
              valid and binding (special( obligatlonupon-
                                 and -said bond.has this day
           -~.been~registered~by me. Witness my hand and..-
              seal of office . . *"
            Thus, where the law or the issuing agency requires a
    certificate, the obligations may be issued with only the~Comp-
.   troller's manual signature being placed thereonsince his slg-
    nature is "required for . e . certification a . m of suchse-
    curlties" within the caption provision. Where there.18 no such
    requirement, however.,one of the officials of the Issuing agency
    who is reauired to sinn the bonds would be required to do so
    with a manual signatGe.
                                             Very truly yours,
                                             JOHNBEN SHEPPRRD
                                             Attorney GeneraI
                                             By   ?d4.       h--d-
    EM&S                                          Elbert M.Morrow
                                                     Assistant
    APPROVRD:                  :


    Will D. Davis
    Special Reviewer
    Mary K. Wall
    Reviewer
    J. A. Amis, Jr.
    R~&ij$ev’Qr~ ~'1
                  :
                        ,.~.
    John Atchison
    Acting Pirst:'Assistant
    John Ben Shepperd
    Attorney General
                F